Citation Nr: 0410607	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-35 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lung disability claimed as 
a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk



INTRODUCTION

The veteran had active military service from May 1945 to November 
1946.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran's representative submitted a motion to advance the 
veteran's case on the docket on March 17, 2004.  The veteran's 
motion was granted and he was notified of that action on April 6, 
2004.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action on his part is required.


REMAND

The veteran claims service connection for asbestosis that is 
related to his military service during WWII.  In particular the 
veteran contends that he currently suffers from asbestosis and 
that he was exposed to asbestos while traveling on Navy ships, 
traveling on troop trains, and while living in barracks.  

The Board notes that the veteran's service medical records cannot 
be located and were most likely lost in the fire at the National 
Personnel Records Center in St. Louis in 1973.    

The Board notes that in an Informal Hearing Presentation dated in 
March 2004, the veteran's representative stated that the Board 
should consider the need for a remand of the case to the agency of 
original jurisdiction for compensation examination of the veteran 
for a medical opinion as to whether his current disabilities are 
in any way related to service.  However, in an April 2004 report 
of contact, the veteran's representative stated that the veteran 
did not want his claim remanded to the agency of original 
jurisdiction and that he wanted the BVA to make a decision on the 
evidence of record.  

In order to afford the veteran every consideration with respect to 
the present appeal and to ensure due process, it is the Board's 
opinion, however, that further development of the case is 
necessary.  In this regard, a medical opinion in conjunction with 
the review of the entire record and examination of the veteran is 
warranted to indicate whether or not the veteran currently suffers 
from asbestosis, and if so, whether the veteran's asbestosis is 
related to military service.  38 C.F.R. § 3.159(c)(4). 
  
Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be afforded the appropriate VA examination 
to determine the etiology of his present lung disability.  The 
claims file must be made available to and reviewed by the examiner 
in conjunction with the examination, and the examination report 
should reflect that such a review was made.  All pertinent 
symptomatology and findings should be reported in detail.  Any 
indicated diagnostic tests and studies should be accomplished.  
The examiner should provide an opinion as to whether any current 
lung disability, including asbestosis, is at least as likely as 
not related to the veteran's military service.  (If it is not 
possible for the veteran to appear for such examination, the RO 
should request an appropriate physician to review the records and 
provide the nexus opinion.)

2.  Development contemplated by the VCAA should be undertaken 
including, but not limited to, informing the veteran of the 
provisions of the VCAA.  In particular, the veteran should be 
notified of any information and any evidence not previously 
provided to VA which is necessary to substantiate the claim on 
appeal and whether VA or the veteran is expected to obtain any 
such evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

3.  The case should be reviewed on the basis of the additional 
evidence.  If the benefit sought is not granted in full, the 
veteran should be furnished a Supplemental Statement of the Case 
and be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

 

